Citation Nr: 0938092	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from October 1987 to October 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Baltimore, Maryland, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned 
Veterans Law Judge in September 2009, at which time he 
submitted additional evidence in support of his claim.  He 
also submitted a waiver of RO review of this evidence. 


FINDINGS OF FACT

1.  The service treatment records are entirely negative for 
complaints or treatments pertaining to hearing loss or 
tinnitus, all hearing examinations were normal, and the 
Veteran denied a history of hearing loss at discharge from 
service.  

2.  The Veteran does not have a current diagnosis of hearing 
loss as defined by VA regulation.  

3.  The Veteran has a current diagnosis of subjective 
tinnitus, but medical examiners have declined to relate this 
disability to active service, including noise exposure during 
active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may a sensorineural hearing loss be 
presumed to have been incurred due to active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009). 

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with a VCAA 
notification letter in July 2006 prior to the initial 
adjudication of his claim.  This letter provided all the 
notification required by Pelegrini and Dingess.  The Board 
concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has been 
met.  The Veteran's service treatment records have been 
obtained.  All post service medical records that have been 
identified have also been obtained.  The Veteran was provided 
with a VA medical examination and opinions have been obtained 
where appropriate.  The Veteran has provided a report of a 
private examination, but failed to include the audiometric 
findings.  However, as will be further explained, it is not 
necessary to obtain these findings because the test results 
as described would not provide a basis for an allowance.  The 
Veteran was afforded a hearing before the undersigned 
Veteran's Law Judge.  There is no indication that there is 
any outstanding evidence that must be obtained before 
adjudicating the Veteran's claims.  Therefore, the Board may 
proceed with consideration of his appeal.  


Service Connection

The Veteran contends that he has developed bilateral hearing 
loss and tinnitus as a result of active service.  He notes 
that he was a musician in the military, where he was exposed 
to loud music during practice and performances, and that the 
instruments of other musicians were often close to his ears.  
Currently, the Veteran reports that he has difficulty 
understanding speech when there is background noise.  He also 
reports that he experiences tinnitus several times each week.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If other organic diseases of the nervous system to include 
sensorineural hearing loss become manifest to a degree of 10 
percent within one year of separation from active service, 
then they are presumed to have been incurred during active 
service, even though there is no evidence of them during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the service treatment records is completely 
negative for any complaints or treatment regarding hearing 
loss or tinnitus.  The Veteran underwent audiological 
evaluations on several occasions during service, all of which 
were normal.  His hearing was also found to be normal on 
audiological testing conducted at the June 1991 discharge 
examination.  He answered "no" to a history of hearing loss 
on a Report of Medical History obtained at this time.  

The post service medical records include the report of a 
private hearing examination conducted in April 2007.  The 
Veteran complained of intermittent high pitched ringing in 
his ears, which would come and go.  He wanted to know if this 
was due to noise exposure.  The Veteran also complained of 
trouble with understanding speech.  He denied a family 
history of hearing loss, head trauma, ear surgery, and any 
known ototoxic medications.  He was noted to have spent four 
years in the Navy band, during which he was around a lot of 
amplification during performances.  The Veteran stated that 
his ears would often ring for an hour after each performance.  
The audiogram results were not provided in whole, but the 
examiner indicated that they ranged from 10 decibels at the 
lower frequency to a low of 25 decibels in the right ear and 
20 decibels on the left in the lower frequencies to 30 
decibels.  His speech recognition threshold was 10 decibels 
on the right and 20 decibels on the left.  Speech 
discrimination was 96 percent on the right and 100 percent on 
the left.  The examiner stated that the Veteran's pure tone 
thresholds were within normal limits.  The impression was 
subjective tinnitus, difficulty understanding speech, pure 
tone audiogram within normal limits, and history of 
significant noise exposure.  The examiner stated that the 
tinnitus the Veteran used to have after amplified band 
performances was likely due to significant noise exposure.  
However, it was difficult to give a probability of whether 
the tinnitus he was currently experiencing was from noise 
exposure or some other etiology.  

The Veteran was provided with a VA hearing examination in 
October 2008.  The claims folder was reviewed by the 
examiner.  The Veteran had puretone thresholds of 5, 15, 5, 
15, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz 
for the right ear.  The left ear had puretone thresholds of 
15, 15, 10, 15, and 15 decibels at the same frequencies.  
Speech recognition was 96 percent for the right ear and 98 
percent for the left ear.  The diagnosis was normal hearing 
bilaterally.  In addition, the diagnosis stated that tinnitus 
is not related to hearing loss as the Veteran's hearing was 
normal bilaterally.  

In a December 2008 addendum to the October 2008 examination, 
the examiner stated that the etiology of the Veteran's 
tinnitus was unknown.  

At the September 2009 hearing, the Veteran testified that his 
hearing had become worse since active service.  He stated 
that the only significant noise exposure he had ever 
experienced had been in the Navy band, and he described in 
detail how he was exposed to loud instruments during 
performances and practices.  The Veteran noted that his 
hearing examinations had been normal, but he expressed his 
belief that the testing was inadequate in that it took place 
in a quiet setting and not in a real world environment in 
which there was often background noise while people were 
speaking.  He also believed that his training as a musician 
may have helped him to have a high score that did not 
accurately reflect his hearing loss.  See Transcript.  

The Veteran has submitted medical texts in support of his 
claim.  Basically, these texts show that amplified music and 
certain instruments were loud enough to cause hearing loss. 

After review of the Veteran's contentions and the medical 
evidence, the Board finds that entitlement to service 
connection for hearing loss and tinnitus is not warranted.  
There is no medical evidence that the Veteran has hearing 
loss as defined by VA regulation, and there is no competent 
medical opinion that relates his current tinnitus to noise 
exposure during active service.  

The Board acknowledges that the Veteran was exposed to loud 
noise during active service.  However, acoustic trauma by 
itself is not a disability.  There must still be a diagnosis 
by competent medical authorities of a current disability.  In 
regards to the Veteran's claim for bilateral hearing loss, 
there is no such diagnosis.  The Board is bound by the 
regulations of the VA, including 38 C.F.R. § 3.385 defining 
hearing loss disability for VA purposes.  38 U.S.C.A. § 7104.

The service treatment records show that the Veteran's hearing 
was normal throughout his entire period of active service, 
and it remained normal at discharge.  He denied a history of 
hearing loss at that time.  

The first medical evidence to show complaints of hearing loss 
after service is the April 2007 private examination.  While 
this examination refers to some auditory thresholds of 
between 20 and 30 decibels, it does not provide the frequency 
of these thresholds.  Therefore, it is unknown if these 
thresholds were obtained at the required frequencies of at 
500, 1000, 2000, 3000, or 4000 Hertz.  However, it is not 
necessary to obtain the complete audiological examination, as 
only the single threshold of 30 decibels cited by the 
examiner would meet the criteria of 38 C.F.R. § 3.385 even if 
it was in a required frequency, and it would take either a 
single threshold of 40 decibels or more or three of 26 
decibels or more at these frequencies for each ear to qualify 
as hearing loss.  The Board notes that these results were 
provided by the examiner to illustrate the testing extremes, 
which means that all other auditory thresholds would be 
between these findings.  More importantly, it is further 
noted that the April 2007 examiner described these findings 
as "Pure tone audiogram within normal limits".  Finally, the 
Board does have the results of a subsequent October 2008 VA 
examination, which shows that the Veteran's auditory 
thresholds were completely normal at all the required 
frequencies.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

In this case, as the Veteran does not have audiometric 
findings that show hearing loss as defined by 
38 C.F.R. § 3.385, the Board is precluded by regulation from 
a grant of service connection for bilateral hearing loss.  
Without a diagnosis of a current disability, the claim for 
service connection for hearing loss must be denied.  

The Veteran does have a current diagnosis of tinnitus.  
However, there is no evidence to establish continuity of 
symptomatology between active service and the current 
disability, and there is no qualified medical opinion that 
relates this disability to active service.  The Veteran 
states that the tinnitus he experienced during service would 
resolve in a matter of hours after each performance.  He has 
not indicated that he has experienced his tinnitus on a more 
or less consistent basis since his discharge from service.  
As for the medical opinions, the October 2008 examiner stated 
that the current tinnitus was not related to hearing loss 
because the Veteran had normal hearing.  The examiner later 
added that the etiology could not be determined.  Similarly, 
the April 2007 private examiner was unable to say that the 
current tinnitus was the same as the tinnitus the Veteran 
used to experience immediately after noise exposure during 
service.  As there is no competent medical evidence to relate 
the current disability to active service, service connection 
for tinnitus is not warranted.  

At this juncture, the Board notes the Veteran's sincere 
belief that his current tinnitus is related to his noise 
exposure during service.  However, the Veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The qualified medical experts 
have been unable to relate the current complaints of tinnitus 
to active service, so there is no basis for an award of 
service connection for this disability.  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


